. ·~ -   TJ~   ,.--,,.   v ..,vo1L.v1YJ Juo_g_ment ma Criminal Petty Case (Modified)                                                                   Pa~e J ofl



                                               UNITED STATES DISTRICT COURT
                                                         · SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November I, 1987)
                                                 V.

                                                                                             Case Number:. 3:19-mj-23185
                                 Cosme Flores-Delgado
                                                                                             Step_hen D Lemish
                                                                                             Defendant 's Attorney
                                                                                                                                  --------- ----
REGISTRATION NO. 86474298                                                                                                         FILED
THE DEFENDANT:                                                                                                                AUG 8
 lZI pleaded guilty to count(s) 1 of Complaint                                                                                       O 2019
  0 was found guilty to count(s)                                                                                        CLERK l! !~ r11s~ 11 ,,..,.         ,
          after a plea of not guilty.                                                 BY        '\::N :)ISTP-C'r ,.,~ ,:;Aur-JRNIA ,
          Accordingly, the defendant is adjudged guilty of such count(s), which involve·l lie' itffi'uwing··<tffonse{s.)~: . ~

  Title & Section                              Nature of Offense                                                               Count Number(s)
. 8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                     1

  D The defendant has been found not guilty on count(s)                                ______________                                     __:.___:._   ____
  •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the .United States.

                                                                              IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:                                                              /              } l\ \
                                           •     TIME SERVED                           ~                     C(\l)                 days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, August 8, 2019
                                                                                        Date of Imposition of Sentence


  Received                  ~
                         DUSM                                                                ONORABLE F. A. GOSSETT III
                                                                                            UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                     3:19-mj-23185
